Citation Nr: 1603421	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.K.

ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to November 1972.  He died in February 2013.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claims file is now under the jurisdiction of the New Orleans, Louisiana RO.  In October 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing and in November 2015, the appellant submitted additional evidence with a waiver of RO review.


FINDINGS OF FACT

1. The Veteran died in February 2013.  The Veteran's death certificate lists the immediate cause of death as respiratory failure caused by aspiration pneumonia.  Gastric outlet obstruction was noted to be a contributing cause of death.

2. The Veteran's service-connected Hodgkin's disease is reasonably shown to have caused his death.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.101, 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for the cause of the Veteran's death, no further discussion of the VCAA is required.  

 Legal Criteria, Factual Background, and Analysis

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

The Board must also determine whether the Veteran had a disability incurred in or aggravated by service that was either the principal, or primary cause of death, or that it was a contributory cause of death.  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran died in February 2013.  At the time of his death, his service-connected disabilities were Hodgkin's disease, in remission, rated 30 percent disabling, and residuals of a splenectomy, rated 30 percent disabling.  

The Veteran's death certificate lists the immediate cause of death as respiratory failure caused by aspiration pneumonia.  Gastric outlet obstruction was noted to be a contributing cause of death.

In August 2013, a VA examiner opined the contributing cause of the Veteran's death, gastric outlet obstruction, was not related to his history of gastric mesenteric mass or to the service-connected Hodgkin's disease or its treatments.  She reasoned the gastric outlet obstruction seen in the days prior to his death can be multifactorial and found it was induced by his radiation therapy unlikely.  She also noted there was no evidence he died of Hodgkin's disease or any of its complications.  

In June 2013, the appellant submitted opinions from the Veteran's treatment providers.  In a letter, a Dr. Stokes outlined his treatment of the Veteran, noting he was seen for abdominal pain, vomiting, and fever in January 2013.  He was admitted to the hospital later in January 2013 after his symptoms remained unchanged and he experienced steady weight loss underwent two esophagogastroduodenoscopies.  He opined the "Veteran's demise could have been directly related to" Agent Orange exposure, noting such exposure had a known association with Hodgkin's disease.  The Board notes biopsies of the Veteran's lung, bronchial washings, and stomach were negative for malignancy.  In a separate letter, another treating physician, Dr. Dauterive Jr., noted he first treated the Veteran in the 1990s and opined the Veteran could "have had recurrent Hodgkin's disease or a secondary malignancy induced by the aggressive treatment of his Hodgkin's disease with chemotherapy and radiation in the distant past."  He noted the Veteran's severe cardiac problems found on admission to the hospital in January 2013 prevented him from performing surgery on the Veteran and from proving his medical opinions.  

In February 2014, after reviewing the additional treatment records and opinions submitted by the appellant, the VA examiner who provided  the August 2013 opinion opined the Veteran's Hodgkin's disease did not substantially or materially contribute to or cause his death and did not aid or lend assistance to the production of death.  She also opined the Hodgkin's disease was still in remission and there was no evidence of a sudden reoccurrence 40 years after it was treated successfully.  She noted there were no clinical findings of malignancy.  In August 2014, after reviewing additional treatment records submitted by the appellant, the same examiner again opined the service-connected Hodgkin's disease, noted to be in remission, and the medications used to treat it and/or his service-connected splenectomy and the medications used to treat it were less likely than not the cause of or substantially contributed to the Veteran's death.  She also restated that the service-connected Hodgkin's disease itself was still in remission with no evidence of sudden reoccurrence 40 years after it was successfully treated and, therefore, did not materially influence or accelerate his death.  

In a letter received in November 2015, Dr. Dauterive opined, based on a review of the Veteran's treatment records, that the Veteran had "at least a 50% likelihood of a recurrent Hodgkin's disease or at least a 50% likelihood of a secondary malignancy induced by the aggressive treatment of his Hodgkin's disease with total nodal radiation in the distant past, thus resulting in his final demise."  He noted a January 2008 surgery report suggested he had "burned out" Hodgkin's disease with no evidence of active malignancy, but that he questioned the diagnosis because of his subsequent, January 2013 admission to the hospital and tests that revealed a liver lesion, nodules in the lung and thyroid, renal artery stenosis, gastric ulcers of the esophagus, and evidence of a gastric outlet obstruction.  

The credibility and weight to be attached to medical nexus opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The VA examiner found the service-connected Hodgkin 's disease was still in remission at the time of the Veteran's death because there was no evidence of sudden reoccurrence 40 years after it was successfully treated and, therefore, that it did not materially influence or accelerate his death.  In his letter received in November 2015, Dr. Dauterive opined there was "at least a 50% likelihood of a recurrent Hodgkin's disease or at least a 50% likelihood of a secondary malignancy induced by the aggressive treatment of his Hodgkin's disease with total nodal radiation in the distant past, thus resulting in [the Veteran's] final demise."  He suggested he could not prove his opinion that the Hodgkin's disease had reoccurred because the severity of the Veteran's cardiac condition prevented surgery, but supported his finding with the January 2013 testing that revealed a liver lesion, nodules in the lung and thyroid, renal artery stenosis, gastric ulcers of the esophagus, and evidence of a gastric outlet obstruction.  His opinion reasonably appears to contemplate a factual history that is consistent with the evidence of record.  Accordingly, the Board finds it highly probative.  

The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the appellant's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in her favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the appellant's claim, and that service connection for the cause of the Veteran's death is warranted.  

The appellant raised entitlement to DIC benefits under 38 U.S.C.A. § 1318 as an alternative theory of entitlement to service connection for the cause of the Veteran's death.  In light of the grant of benefits described above, the Board concludes this aspect of the appellant's claim is rendered moot.  Accordingly, the appeal as to the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.



ORDER

Service connection for the cause of the Veteran's death is granted, subject to the 
provisions governing the award of monetary benefits. 

The appeal as to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is dismissed as moot.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


